Citation Nr: 0514471	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for dental disorders other 
than those affecting teeth 23, 25, and 26.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision by the RO in Baltimore, 
Maryland, which denied service connection for dental 
treatment.

In May 2001, the Board issued a decision denying service 
connection for dental disorders for the purpose of obtaining 
VA dental treatment.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In September 2001, the veteran and the VA Office of General 
Counsel filed a joint motion to the Court to vacate the 
Board's May 2001 decision, and to remand the case for re-
adjudication in accordance with the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2004).  Later in 
September 2001, the Court granted the joint motion, thereby 
vacating the Board's May 2001 decision and remanding the case 
for re-adjudication.

In a September 2002 decision, the Board granted service 
connection for teeth 23, 25, and 26.

Also in September 2002, the Board undertook additional 
development on the issue of service connection for any dental 
disorders other than those affecting teeth 23, 25, and 26.  

In a decision dated March 17, 2003, the Board denied the 
veteran's claim for service connection for dental disorders 
other than those affecting teeth 23, 25, and 26.  At the time 
the Board issued the decision, the Board noted that the 
veteran had failed to report for a VA dental examination 
scheduled in February 2003.  In the absence of the 
information about the veteran's dental condition for which 
the Board had sought an examination, the Board concluded that 
the preponderance of the evidence was against service 
connection for dental disorders other than those affecting 
teeth 23, 25, and 26.

In May 2003, the veteran submitted documentation that his 
February 2003 VA dental examination had not been performed 
because, due to inclement weather, a dentist was not 
available to examine him.  A VA health care employee 
indicated that the veteran did attend a rescheduled VA dental 
examination in March 2003.   The report of the March 2003 
examination has been associated with the veteran's claims 
file.  

The Board then vacated its March 2003 decision and remanded 
the case for further adjudication.  The case is now before 
the Board to consider de novo the claim for service 
connection for dental disorders other than those affecting 
teeth 23, 25, and 26.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in 
obtaining all relevant evidence necessary for an equitable 
disposition the veteran's appeal.

2.  The veteran does not have irreplaceable missing teeth, 
damage to the jaw, or any other dental or oral condition that 
is compensable for VA purposes.

3.  The veteran's teeth other than 7, 8, 9, 10, 23, 25, and 
26, were not affected by trauma during his service.

4.  There is medical evidence of a nexus between the 
veteran's service-connected trauma to teeth 23, 25 and 26, 
and a dental disorder to teeth 7, 8, 9 and 10.

5.  The veteran was not a prisoner of war.

6.  The veteran has not received prior VA dental treatment.

7.  The veteran is not rated at 100 percent for service-
connected disabilities.

8.  The veteran is not participating in a VA vocational 
rehabilitation program.


CONCLUSION OF LAW

1.  The requirements for service connection for dental 
disorders other than those affecting teeth 7, 8, 9, 10, 23, 
25, and 26, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.381, 4.150, 17.161 (2004).

2.  Damage to teeth 7, 8, 9 and 10 are proximately due to or 
the result of the veteran's service-connected trauma to teeth 
23, 25 and 26.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, provide that upon 
the submission of a substantially complete application for 
benefits, VA will notify a claimant of the information and 
evidence needed to substantiate a claim, and of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  As part of this duty, VA will advise claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  The VCAA and implementing regulations also 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
February 2000 statement of the case and October 2004 
supplemental statement of the case, and September 1998, 
January 2003 and April 2004 correspondence from the RO, the 
veteran has been given notice of the evidence necessary to 
substantiate his claim on appeal.

In particular, the Board notes an evidence development letter 
dated in April 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In the 
April 2004 letter, the veteran was advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

The RO provided the veteran with VA examinations in March 
2004 and July 2004.  There is no identified relevant evidence 
that has not been accounted for and the veteran and his 
representative have been given the opportunity to submit 
written argument.  Additionally, in a report of contact dated 
April 2004, it was indicated that the veteran called to 
notify the RO that he had no other evidence to submit.

II.  Service Connection for Dental Disorders 
Other Than Those Affecting Teeth 23, 25, and 26

Service medical records at the time of the veteran's 
enlistment examination in June 1965 show that his teeth were 
not examined.  Service dental records at the time of the 
veteran's initial dental examination in July 1965 note that 
teeth 1, 5, 12, 16, 17, 21, 28, and 32 were missing, and that 
teeth 4, 13, 20, and 29 were shifting.  Teeth 2, 3, 4, 13, 
14, 15, 19, 20, 30, and 31 had fillings or restorations.  The 
veteran also had caries or defects of teeth 7, 23, 24, 25, 
and 26.

Service dental records in February 1966 show that cavities 
were filled in teeth 10, 23, 25, and 26.  The veteran 
underwent root canal therapy in April 1966 for teeth 7, 23, 
25, and 26.  Root canal therapy was begun for tooth 4 in 
August 1967.  Teeth 3 and 4 were later extracted in June 
1968.  In April 1969, the veteran was evaluated for an upper 
partial or fixed bridge in the area of teeth 3, 4, and 5.  
Records show that the veteran underwent additional dental 
treatment to fill cavities.  Service medical records do not 
show any trauma to the mouth or teeth.

Private dental records reflect that the veteran has been 
treated by M.S.B., D.D.S., since 1991.  Dr. B. examined the 
veteran's mouth in August 1999, and reported that the veteran 
was missing teeth 1, 4, 5, 7, 12, 21, 28, and 31, had 
fillings in teeth 2, 9, 10, 11, 13, 14, 15, 16, 17, 20, 23, 
26, 27, and 29, had root canal endodontics at teeth 23, 25, 
and 26, had bridges at teeth 3 to 6, 6 to 8, and 30 to 32, 
and had crowns at teeth 18, 19, 24, and 25.  The August 1999 
report from Dr. B. reflected that the veteran reported having 
been punched in the face in service in 1966.  The veteran 
reported that many root canals, but no crowns, were done in 
service.  Dr. B. recommended crowns for several of the 
veteran's teeth, including all teeth where root canal therapy 
had been performed.

Statements of the veteran in the claims folder are to the 
effect that he suffered an injury to his mouth while 
attending electronics technician school at Great Lakes, 
Illinois, in 1966.  The veteran stated that he was treated at 
the Naval Hospital at Great Lakes for a period of six months, 
and was then treated on the U.S.S. Taconic for more than two 
years in Little Creek, Virginia.

In July 2002, Dr. B. wrote that x-rays and examination showed 
that root canals had been performed on the veteran's teeth 
23, 25, and 26.  Dr. B. reported that he had reviewed the 
veteran's dental records from 1965 to 1969.  Dr. B. noted 
that the records did not show any root canals as of July 
1965, and that root canals were done on teeth 23, 25, and 26 
in February 1966 to April 1966.  "Between July of 1965 and 
February 1966," Dr. B. opined, "it is most probable that a 
traumatic incident occurred that caused the need for the root 
canals."

During a March 2003 VA dental examination the veteran 
complained that he was hit in the jaw during service and 
sustained trauma to his anterior mandible.  He also reported 
that he was informed that his root canals may need treatment.  
Examination showed that teeth 1, 3, 4, 5, 7, 16, 20, 29 and 
31 were noted to be missing and he had fixed bridges at teeth 
2 to 5, 6 to 8, and 30 to 32.  He had excellent range of 
motion with no limitations.  The diagnoses were recurrent 
periapical periodontitis of teeth 25 and 28 and incisal wear 
of opposing teeth 7, 8, 9, and 10 which was a result of 
bruxism and also because of the porcelain dentistry.  
Overall, the examiner noted that the veteran maintained well.

In April 2004, the veteran's claims file was transferred to a 
special processing unit at the Cleveland, Ohio RO, known as 
the "Tiger Team" Remand Unit, for the expediting of claims.  
The veteran was informed of this in an April 2004 letter, 
wherein the Cleveland RO asked the veteran to furnish 
additional information and evidence to support his claim, in 
accordance with VCAA notice provisions.  The veteran replied 
to this letter and indicated that he had no more evidence to 
submit.  The "Tiger Team" subsequently requested a medical 
opinion from a VA examiner regarding any current dental 
disorder, other than to teeth 23, 25 and 26, as to whether it 
was as least at likely as not that any disorder identified 
resulted from trauma to the veteran's teeth during his 
military service.
 
In an April 2004 supplemental report, a VA examiner reported 
that he had reviewed the veteran's medical records.  The 
examiner noted that service connection was in effect for 
teeth 23, 25, and 26; and that the veteran had been found to 
have some very mild incisal wear in the opposing teeth, 7, 8, 
9, and 10.  The diagnosis was "normal mild occlusal wear of 
the dentition as a result of bruxism and porcelain dental 
crowns."  He further noted that the veteran did not require 
treatment at that time.

In June 2004 the Tiger Team determined that the April 2004 
supplemental report was insufficient, in that the examiner 
neglected to answer whether it was as least as likely as not 
that any dental disorder identified, with the exception of 
teeth 23, 25 and 26, resulted from trauma to the veteran's 
teeth during his military service.  The Tiger Team again 
requested a VA dental examination with specific instructions 
rendered to the VA examiner to answer whether it was as least 
as likely as not that the disorder identified, with the 
exception of teeth 23, 25 and 26, resulted from trauma to the 
veteran's teeth during his military service.  

In July 2004 the veteran was afforded a VA dental 
examination.  Upon examination, a number of dentitions and 
missing teeth were found.  A well restored dentition was 
noted and teeth 1, 16, and 17 were missing, tooth 2 had an 
occlusal amalgam, tooth 3 was in abutment for a bridge, teeth 
4, 5, and 7 were missing and replaced by pontics, teeth 6, 30 
and 32 were a bridge abutment, teeth 8, 20, 22 and 28 had 
restoration, tooth 9 was untouched, teeth 10 and 11 had a 
lingual amalgam, teeth 12, 13, 14 and 19 had crowns, tooth 15 
had an occlusal restoration in it, tooth 18 had a mesial 
occlusal amalgam in it, tooth 23 had a root canal and 
porcelain fused to metal (PFM), teeth 25 and 26 had a root 
canal and PRM on it, tooth 27 had no restoration, and tooth 
31 was a pontic.  The examiner noted no complaints from the 
veteran and found no active caries or dental disease in his 
mouth.  

Also associated the veteran's claims file was an update of 
the April 2004 VA opinion, in which the examiner added that 
the previously identified normal mild occlusal wear of 
dentation as a result of bruxism and porcelain dental crowns 
( involving teeth 7, 8, 9, and 10, was at least as likely as 
not that the result of trauma to the veteran's teeth during 
his military service.

In a July 2004 VA examination report, another VA examiner 
opined that the veteran's restorations were not related to 
any trauma sustained during service.  He further noted that 
the restorations during service were part of the routine 
dental care the veteran received while in service which was 
independent of any trauma.

III.  Laws and Regulations

The veteran in the present case has perfected an appeal as to 
a claim for service connection for dental disorders other 
than those affecting teeth 23, 25 and 26.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Thus, in the current case, adjudication of the 
veteran's claim for service connection for a dental 
disability must also include consideration of service 
connection for this disorder for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) (holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation, whether or not the claimant 
specifically raises the applicable provision); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board 
will consider the veteran's claim under all applicable 
regulations.

During the pendency of this appeal, VA amended its 
regulations for dental disorders effective June 8, 1999.  
When regulations are changed during the course of the 
veteran's appeal, it is presumed that those changes have no 
applicability prior to their effective date.  Landgraf v. USI 
Film Products, 511 U.S. 244 (1994).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 
25179 (2004).  The effective date of benefits awarded 
pursuant to a liberalizing regulation may be no earlier than 
the effective date of the regulation.  38 U.S.C.A. § 5110(g).  

In contrast, regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

The Board finds that the new regulations essentially made no 
substantive changes with respect to the veteran's claim.  
Specifically, prior to June 8, 1999, the VA Schedule for 
Rating Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental.  38 C.F.R. § 
4.149 (1998).  Effective June 8, 1999, 38 C.F.R. § 4.149 was 
removed; however, those provisions were added to 38 C.F.R. § 
3.381, which similarly provides that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service-connected for treatment 
purposes, the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of the present claim, and therefore a comparative 
consideration of the former and revised regulations is not 
required.  See 64 Fed. Reg. 30,392, 30,393 (June 8, 1999) 
(now codified at 38 C.F.R. pts. 3 and 4).

The provisions of  38 C.F.R. § 17.161 provides that to be 
eligible for treatment in a VA outpatient dental clinic, the 
veteran must satisfy the criteria of at least one of the 
various categories of eligibility (Classes I, II, II(a), 
II(b), II(c), IIR, III, IV, V, or VI) discussed at 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Among other things, 
Class I eligibility pertains to veterans who have a 
compensable service-connected dental condition.  Class II 
pertains to those who have a noncompensable service-connected 
dental condition, subject to various restrictions including 
one-time correction of the dental problem.  Class II (a) 
entitles the veteran to receive treatment in a VA outpatient 
dental clinic for "service trauma" sustained during active 
duty, and Class IIR permits dental treatment for 
noncompensable dental conditions when the veteran was denied 
replacement of missing teeth during active duty if the claim 
was made before April 1984.

Finally, 38 C.F.R. § 4.150, DC 9913 (2004) provides for 
compensable evaluations for the loss of upper and lower teeth 
where the loss of masticatory surface cannot be restored by 
suitable prosthesis.  Where the loss of the masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted. However, those 
ratings only apply to bone loss through trauma or disease 
such as osteomyelitis.  They do not apply to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  Since the veteran is 
not claiming loss of masticatory surface, this regulation is 
not applicable to the current claim.

A)  Service Connection for Dental Disorders 
Other Than Those Affecting Teeth 23, 25, and 26.

While service and private dental records indicate that the 
veteran has missing teeth, there is no finding or notation 
that any of the missing teeth are irreplaceable.  The 
veteran's medical and dental records do not indicate that he 
has irreplaceable missing teeth, damage to the jaw, or any of 
the conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150 
(2004).   Therefore, he is not eligible for compensation for 
any service-connected dental disorder.

Class I eligibility for dental treatment requires the 
presence of a compensable service-connected dental disorder.  
38 C.F.R. § 17.161(a) (2004).  As the veteran does not have a 
compensable dental disorder, he does not qualify for Class I 
eligibility.

Class II (a) eligibility provides that those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (2004).

In September 2002, the Board granted service connection based 
on Class II (a) eligibility for treatment for the veteran's 
teeth 23, 25, and 26.  In making that decision, the Board 
gave substantial weight to a written opinion from Dr. B. that 
it was "most probable" that a traumatic incident occurred 
during the veteran's service and caused the need for the root 
canals of those three teeth.

The March 2003 VA examination provides evidence of incisal 
wear on teeth 7, 8, 9, and 10, which was due to bruxism and 
porcelain dentistry.  The April 2004 supplemental statement 
from a VA examiner concluded that porcelain crowns on 
service-connected teeth 23, 25 and 26 had caused some wear on 
the opposing teeth 7, 8, 9 and 10.  This evidence included a 
complete review of the veteran's medical records.  Based on 
that review the examiner, diagnosed normal mild occlusal wear 
of the dentition as a result of bruxism and porcelain dental 
crowns and opined that it was at least as likely as not that 
the disorder resulted from trauma to the veteran's teeth 
during military service.    

While the July 2004 opinion is against the April 2004 
examiner's opinion, the Board finds that the opinions are of 
equal weight, and thus, that the evidence is in equipoise.  
Therefore, the Board finds that the wear to teeth 7, 8, 9, 
and 10 is proximately due to service connected teeth 23, 25, 
and 26; which were in turn injured by trauma.

Accordingly, the Board finds that the evidence supports 
service connection for teeth 7, 8, 9 and 10, as the proximate 
result of trauma to service-connected teeth 23, 25 and 26.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310(a).

There is no evidence in the file to suggest that any other 
problem with any of the veteran's other teeth is attributable 
to trauma during service.  In the absence of any such 
evidence, the veteran does not qualify for Class II (a) 
eligibility for dental treatment for any of his teeth other 
than teeth 7, 8, 9, 10, 23, 25 and 26.

The remaining classes of eligibility for dental treatment are 
not applicable in this case.  The veteran was not a prisoner 
of war, he has not received prior VA dental treatment, he 
does not have a dental condition that was aggravated by 
another service-connected condition, he is not at 100 percent 
for service-connected disabilities, he is not participating 
in a VA vocational rehabilitation program, and he does not 
have a dental condition that is complicating another 
condition that is under VA treatment.  Therefore, he is not 
eligible for dental treatment under Classes II (b), II (c), 
IIR, III, IV, V, or VI.  See 38 C.F.R. § 17.161(d)-(j) 
(2004).

Furthermore, service connection requires the existence of a 
current disability.  Boyer v. West, 210 F.3d at 1353; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As stated in the 
July 2004 examination report, there were no complaints from 
the veteran and no active caries or dental disease were found 
in his mouth.  Additionally, a well restored dentition was 
noted.  The March and April 2004 examinations also identified 
no other current dental disability.  In the absence of any 
evidence of a current disability, the preponderance of the 
evidence is against service connection for dental disorders 
other than those affecting teeth 7, 8 , 9, 10, 23, 25, and 
26; the doctrine of reasonable doubt is not applicable as to 
other teeth, and the claim for service connection for 
additional teeth must be denied.  38 U.S.C.A. § 5107(b).

In summary, the Board grants service connection for teeth 7, 
8, 9, and 10 in addition to teeth 23, 25, and 26.


ORDER

Entitlement to service connection for dental disorders of 
teeth 7, 8, 9, and 10, in addition to teeth 23, 25, and 26, 
is granted; service connection for additional teeth is 
denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


